UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              12/18/2019
 Teofilo Humberto Candelario,

                                Plaintiff,
                                                              1:19-cv-07732 (PAE) (SDA)
                    -against-
                                                              ORDER
 ABC Corp. d/b/a La Caridad, et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Following an initial pretrial conference held with the parties on December 18, 2019, and

for the reasons stated on the record, it is ORDERED that Plaintiff’s counsel shall consult with Mr.

Candelario to determine whether the corporate Defendant sued in this action (i.e., ABC Corp.

d/b/a La Caridad) is in fact the entity that employed him, as opposed to some other restaurant

with the same or similar name.

       If Plaintiff’s counsel determines that Plaintiff was employed at a different restaurant, such

that the Defendants were erroneously sued here, he shall file, no later than Friday, December 27,

2019, a stipulation of dismissal.

       If Plaintiff believes that the proper entity has been sued, he shall provide to the Court

proof of employment at ABC Corp. d/b/a La Caridad.

SO ORDERED.

DATED:         New York, New York
               December 18, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
